DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 3, and 21 is objected to because of the following informalities:
Claim 1 at the last line should read “of a 
Claims 3 and 21 are objected to based on their dependence upon claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states: “whereby rotation of the support plate about the longitudinal axis relative to the cam results in reciprocating motion of the support plate along the longitudinal axis”. This appears to be opposite (conflicts with) the disclosure such as 0008: “Upon rotation of the surface cam by the motor, the pump piston undergoes linear reciprocating motion.”. It is also opposite (conflicts with) what is shown in the drawings at Figs 8-9 wherein the surface cam is rotated by the motor, not the support plate. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".  
 	As per the interview of 7/12/22 (summarized in the interview summary mailed 7/19/22), applicant’s representative agreed that the claim should be read as “whereby rotation of the cam about the longitudinal axis relative to the support plate results in reciprocating motion of the support plate along the longitudinal axis”. For examination purposes, this is the way the claim will be interpreted. 
 
  	Dependent claims are rejected based on their dependency to claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 states “wherein the second side includes a grooved depression defining the undulating surface”. Claim 1 already states “the second side defines an undulating surface” in line 8 and “the undulating surface of the grooved depression” in the last two lines of claim 1. Therefore, it appears claim 21 does not further limit claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-21 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Barezzani US 20100000288.
 	Barezzani discloses:
 	1.  In combination with a planetary gear-reduction mechanism (22, 24) rotatably driven 
about a longitudinal axis by a motor (6) or other drive mechanism, a cam (18) having a 
peripheral edge portion (outer peripheral edge portion of 18 which includes 20) that is rotated about the longitudinal axis by the gear-reduction mechanism (see 0050), wherein the cam is configured on a first side adjacent the peripheral edge portion to be operatively engaged by the planetary gear-reduction mechanism (side of 18 facing 22, 24, see 0054), wherein the cam has a second side located opposite the first side (side of 18 facing 19), wherein the second side includes a grooved depression (20) defining an undulating surface (see Fig 12 and 0058) along the circumference of the peripheral edge portion (see e.g. Fig 7), and a support plate (10) configured to operatively engage the undulating surface [10 engages 18 via 19 which is in a manner corresponding to the face (52, 352) of applicant’s support plate engaging the undulating surface through an intermediary member(s) 62 and 362]; 
whereby rotation of the support plate about the longitudinal axis relative to the cam results in reciprocating motion of the support plate along the longitudinal axis (As per the interview of 7/12/22 [summarized in the interview summary mailed 7/19/22], applicant’s representative agreed that the claim should be read as “whereby rotation of the cam about the longitudinal axis relative to the support plate results in reciprocating motion of the support plate along the longitudinal axis”. For examination purposes, this is the way the claim will be interpreted. Thus, see Figs 2-3 and 0049, 0067.); wherein the support plate is configured with at least two projections (19) extending from an inner face of the support plate (19 contacts and extends from the surface at 21 of 10 as in e.g. Figs 5 and 8 and 0049) that operatively engage the undulating surface of the grooved depression (see 0049 wherein the members 19 are in rolling contact with the track face 20 of 18 as in e.g. Figs 5 and 7, and 20 is a grooved surface as in Fig 9 and 0059 which undulates as in Fig 12 and 0058). 
  	3.  The combination of claim 1, wherein the undulating surface varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave). 
 	21. (New) The combination of claim 1 wherein the second side includes a grooved depression defining the undulating surface (see the grooved depression 20 in Figs 6-7, 9, and 12, and 21 is a grooved surface as in Fig 9 and 0059 which undulates as in Fig 12 and 0058). 
 	
 	Barezzani discloses:
 	4.  A surface cam planetary mechanism (converting mechanism 8) comprising: a surface cam (18) defining an 
inner face (face of 18 toward motor 6) and an oppositely directed outer face (face of 18 toward 19), the surface cam including a cam race (20) along the outer face of the surface cam, the cam race exhibiting an undulating surface (see Fig 12 and 0058);  a support plate (10) defining an inner face (toward 19) and an oppositely directed outer face (facing opposite 19), the support plate including at least one cam member (19) extending from the inner face of the support plate (19 contacts and extends from the surface at 21 of 10 as in e.g. Figs 5 and 8 and 0049), the at least one cam member defining a distal cam face (face of 19 which contacts 20);  wherein upon assembly of the surface cam and the support plate, the distal cam face of the at least one cam member contacts the cam race [see e.g. Figs 5 and 9 wherein when the converting mechanism including 10 and 18 is assembled, the distal cam face (face of 19 which contacts 20) of the at least one cam member 19 contacts the cam race 20]; wherein the surface cam further includes at least one engagement member (25) extending from the inner face of the surface cam 18 (see e.g. Fig 5 wherein 25 extends from the face of 18 which faces toward motor 6).
. 
  	5.  The surface cam planetary mechanism of claim 4 wherein the surface cam further includes at least one engagement member (25) extending from the inner face of the surface cam. 
  	6.  The surface cam planetary mechanism of claim 5 wherein the surface cam further includes three engagement members (25) extending from the inner face of the surface cam. 
  	7.  The surface cam planetary mechanism of claim 4 wherein the support plate includes two cam members (19) extending from the inner face of the support plate. 
  	8.  The surface cam planetary mechanism of claim 7 wherein the two cam members 
are located diametrically across from each other (see e.g. Figs 6 and 8). 
 	9.  The surface cam planetary mechanism of claim 4 wherein the support plate includes a single cam member extending from the inner face of the support plate (as shown in Fig 8, the apparatus 32 together with and the two elements 19, all taken together, can be considered one single cam “member” as there is no limiting definition for the generic term “member” in the specification as filed). 
 	10.  The surface cam planetary mechanism of claim 4 wherein the undulating surface of the cam race varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave).  
 	11.  The surface cam planetary mechanism of claim 4 wherein the distal cam face exhibits a convex geometry (19 exhibits convex geometry). 
 	12.  The surface cam planetary mechanism of claim 4 wherein the cam race exhibits a concave geometry (20 exhibits concave geometry as in e.g. Fig 9 and 0059). 
 	13.  The surface cam planetary mechanism of claim 9 wherein the single cam member defines an outermost cam face having two oppositely located cam face regions (19 in e.g. Figs 6 and 8 define an outermost cam face having two oppositely located cam face regions). 
  	14.  The surface cam planetary mechanism of claim 4 wherein the cam race exhibits an angled slope (see e.g. Fig 12 wherein the cam race includes portions which are angled upward and downward).
  	Barezzani discloses:
 	16. (Original) A pump drive (see e.g. Fig 6) comprising; a motor (6) providing a source of rotary power; a surface cam planetary mechanism (8) including (i) a surface cam (18) defining an inner face (face of 18 toward motor 6) and an oppositely directed outer face (face toward 19), the surface cam including a cam race (20) along the outer face of the surface cam, the cam race exhibiting an undulating surface (see e.g. Fig 12 and 0058) the surface cam further including at least one engagement member (25) extending from the inner face of the surface cam (see e.g. Fig 5 wherein 25 extends from the face of 18 which faces toward motor 6), and (ii) a support plate (10) defining an inner face (face toward 19) and an oppositely directed outer face (face opposite 19), the support plate including at least one cam member (19) extending from the inner face of the support plate , the at least one cam member defining a distal cam face (distal face of 19 contacting 20 as in Fig 9); a pump piston (45) in operable engagement with the support plate (see e.g. Figs 2-3); wherein upon rotation of the surface cam by the motor, the pump piston undergoes linear reciprocating motion (see e.g. 0067).
 	17.  The pump drive of claim 16 wherein the distal cam face exhibits a convex geometry (19 exhibits a convex geometry). 
  	18.  The pump drive of claim 16 wherein the cam race exhibits a concave geometry (20 exhibits concave geometry as in e.g. Fig 9 and 0059). 
  	19.  The pump drive of claim 16 wherein the cam race exhibits an angled slope (see e.g. Fig 12 wherein the cam race includes portions which are angled upward and downward). 
  	20.  The pump drive of claim 16 wherein the undulating surface of the cam race 
varies in elevation according to a sine wave (see Fig 12 in comparison to applicant’s Fig 10 wherein each can be described using a sine wave). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani US 20100000288.
 	Regarding claim 15, Barezzani discloses a slope in annotated Fig 12 below at angle A. Barezzani does not specify the actual degree of the slope and thus does not particularly specify wherein the angled slope is within a range of from 30.degree.  to 80.degree.  relative to a center axis of the mechanism. 
  	However, the slope is a result effective variable that determines the rate of change of the height of the undulating surface and thereby the rate of change of the stroke of the reciprocating piston of the pump. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the cam of Barezzani to have an angled slope of the cam race between 30 to 80 degrees since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
	


    PNG
    media_image1.png
    337
    646
    media_image1.png
    Greyscale


Response to Arguments
 	Regarding applicant’s arguments concerning the 112(b) rejections, as per the interview of 7/12/22 (summarized in the interview summary mailed 7/19/22), applicant’s representative agreed that the claim should be read as “whereby rotation of the cam about the longitudinal axis relative to the support plate results in reciprocating motion of the support plate along the longitudinal axis”. Thus, for examination purposes, this is the way the claim will be interpreted.
Applicant argues
B. Rejection Under § 102 Must be Withdrawn 
Claims 1-5 and 7-21 were rejected for alleged anticipation under § 102 by US 2010/0000288 to Barezzani. 
Applicant respectfully disagrees with the view of the Office that Barezzani discloses the subject matter of the rejected claims. However, in order to expedite allowance of the noted claims, the following amendments are presented. Independent claim 1 has been amended to recite that the support plate is configured with "at least two projections extending from an inner face of the support Page 8 of 10Application No : 17/187958Amendment Dated: July 1, 2022Reply to Office Action of: March 17, 2022plate that operatively engage the undulating surface of the grooved depression." No new matter is added as support is found throughout the application as originally filed and particularly in paragraph [0025]. Barezzani fails to disclose these features. Instead of projections extending from an inner face of a support plate (asserted to correspond to Barezzani's "translatable plate 10"), Barezzani discloses loose spherical balls termed "cam-thrust members 19" which are retained by a "positioner 32," see Barezzani paragraphs [0049], [0060]-[0061] and Figures 6-8. Thus, Barezzani fails to disclose the subject matter of claim 1. Since claim 1 as now amended is novel over Barezzani, so too are claims 3 and 21 dependent therefrom. Former claim 2 has been cancelled. 

Examiner’s answer

 	Claim 1 states “at least two projections extending from an inner face of the support Page 8 of 10Application No : 17/187958Amendment Dated: July 1, 2022Reply to Office Action of: March 17, 2022plate that operatively engage the undulating surface of the grooved depression”. The claim does not require e.g. the projections to have any particular shape, and the claim does not require e.g. the projections to be fixed or otherwise connected to the inner face of the support plate. The claim merely requires that the at least two projections extend from an inner face of the support Page 8 of 10Application No : 17/187958Amendment Dated: July 1, 2022Reply to Office Action of: March 17, 2022plate. Elements 19 of Barezzani are spherically shaped projections which contact and extend from the inner surface of the support plate 10 at 21 as in e.g. Fig 5-6 and 8-9 of Barezzani. Elements 19 of Barezzani also operatively engage the undulating surface of the grooved depression 20 as in Figs 5-7 and 9. Thus, Barezzani discloses the limitations of claim 1 which applicant argues.  

Applicant argues
Independent claims 4 and 16 has each been amended to recite that the "surface cam further includes at least one engagement member extending from the inner face of the surface cam." No new matter is added since support is found throughout the originally filed application and particularly in paragraph [0024]. Barezzani fails to disclose any engagement members extending from an inner face of a surface cam (asserted to correspond to Barezzani's "rotating plate 18"). Instead, Barezzani discloses a "dragging pin 25." A close review reveals that the dragging pins are separate from the plate 18 and extend entirely through apertures formed in the rotating plate 18 and between gears 16, 24 and apparently to the positioner 32, see Figures 5-6 and 11 of Barezzani. This is an entirely different assembly than that now recited in amended claims 4 and 16. Since claims 4 and 16 are now novel over Barezzani, so too are claims 7-15 and 17-20 dependent therefrom. Former claim 5 has been cancelled. 


Examiner’s answer

  	In Figs 5-6, Barezzani discloses the surface cam 18 further includes at least one engagement member (25) extending from the inner face of the surface cam (18). Thus, Barezzani meets the limitations of claims 4 and 16.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746